1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
     AIRHAWK INTERNATIONAL, LLC, a                          Case No.: 18cv73-MMA (AGS)
9    California limited liability company,
                                                            ORDER DENYING DEFENDANT’S
10                                                          MOTION TO FILE UNDER SEAL
                                         Plaintiff,         EXHIBIT A TO THE STEVEN A.
11   v.                                                     CALOIARO DECLARATION
12   ONTEL PRODUCTS CORPORATION, a                          [Doc. No. 122]
     New Jersey corporation,
13
14                                     Defendant.
15
16         In connection with Defendant’s supplemental briefing regarding its evidentiary
17   objections, Defendant moves to file under seal Exhibit A to the Declaration of Steven A.
18   Caloairo. See Doc. No. 122. Exhibit A consists of excerpts of the deposition transcript
19   of Plaintiff’s Rule 30(b)(6) deposition. See id. Pursuant to the terms of the Protective
20   Order entered in this case, Plaintiff designated the transcript as confidential. See id.
21   Thus, Defendant maintains that Plaintiff, as the designating party, must set forth
22   compelling reasons for maintaining the deposition transcript excerpts under seal. See id.
23   The Court agrees.
24         Generally, a party seeking to seal a judicial record can overcome the presumption
25   in favor of access by “articulat[ing] compelling reasons supported by specific factual
26   findings . . . that outweigh the general history of access and the public policies favoring
27   disclosure, such as the public interest in understanding the judicial process.” Kamakana
28   v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation

                                                      -1-                      18cv73-MMA (AGS)
1    marks omitted).
2          Defendant filed its motion on December 16, 2019. See Doc. No. 122. To date,
3    Plaintiff has not filed a response setting forth compelling reasons to seal this transcript.
4    Additionally, upon review of the transcript, the excerpts do not contain the type of
5    information that, if disclosed, would harm Plaintiff’s competitive standing. Accordingly,
6    because there has been no showing of compelling reasons to shield this information from
7    public view, the Court DENIES Defendant’s motion. As set forth in the Court’s previous
8    order ruling on the parties’ motions to file documents under seal, pursuant to the
9    District’s Electronic Case Filing Administrative Policies and Procedures Manual, if a
10   “motion to seal is denied, the document will remain lodged under seal without further
11   consideration absent contrary direction from the Court.” If Defendant would like the
12   Court to consider Exhibit A in ruling on the pending dispositive motions, Defendant must
13   re-file the exhibit on the public docket on or before
14   Monday, December 23, 2019.
15
16         IT IS SO ORDERED.
17   Dated: December 20, 2019
18                                                  _____________________________
19                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
20
21
22
23
24
25
26
27
28

                                                   -2-                          18cv73-MMA (AGS)
